OPINION — AG — ** PUBLIC FUNDS TO PAY SALARIES OF LODGES EMPLOYEES ** QUESTION: " I WOULD LIKE TO KNOW WHETHER OR NOT TAXPAYERS MONEY CAN BE USED TO PAY THE SALARIES OF EMPLOYEES WHO ARE WORKING IN STATE LODGES AND THE BONDS ARE NOT IN DEFAULT ? " — SEE OPINION (PUBLIC FUNDS FOR PRIVATE PURPOSES, BONDS, BOND OBLIGATIONS, CONTRACT, GIFTS, DONATION, APPROPRIATION) CITE: 74 O.S. 356.1 [74-356.1], 74 O.S. 358.8 [74-358.8], ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, 74 O.S. 356.21 [74-356.21] (FRED HANSEN)